Citation Nr: 0336051	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  03-01 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a head 
concussion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.  The veteran's service personnel records reflect that 
he was awarded the Purple Heart and the Combat Infantryman 
Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  At present, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, eliminated the well-grounded claim requirement, and 
imposed on VA certain notification requirements enhancing the 
Department's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

In this case, the veteran avers that he was subjected to a 
blast while performing his duties in combat, that he lost 
consciousness and had a concussion, and that he now 
experiences headaches, episodes of dizziness, and nausea as a 
result.  A review of the claims file shows that the veteran 
claimed service connection for the residuals of a blast in a 
claim filed with VA in November 1971.  In this claim, he 
described sustaining an artillery blast that knocked him 
unconscious for a few minutes in November 1967.  After coming 
to, he was, as he stated, out of his head.  He said the 
doctor told him he had battle neurosis.  Service personnel 
records reflect that the veteran was in combat, and his 
military occupational specialty (MOS) was 0331, machine 
gunner.  He also served as an ammunition carrier, and machine 
gun team leader while in Vietnam.  These records further 
confirm the details of the veteran's November 1971 
assertions, reflecting that he participated in numerous 
battles-11 in all that are recorded-from December 1966 to 
December 1967, and showing that he was treated for battle 
neurosis in November 1967, and for shrapnel wounds in 
September 1967.

The Board observes that the RO has service-connected tinnitus 
as a result of acoustic trauma sustained in combat.  It has 
further service-connected the residuals of shrapnel wounds, 
hearing loss, and post-traumatic stress disorder (PTSD).  The 
veteran's participation in combat and his injuries as a 
result of this have been conceded.

The veteran has been given examinations for PTSD, scars, 
audiological disorders, and ear disease.  He has not been 
given a general medical examination, nor has he been examined 
by a specialist in head injury residuals.  Under VCAA, an 
examination is required where necessary to decide the claim.  
See 38 C.F.R. § 3.159 (2003).  In the present case, the 
evidence reflects that the veteran was in combat.  The 
veteran's assertions are well within the expected norm of 
experience for a combat gunner, and are all the more 
compelling for their reinforcement within the contemporaneous 
records.  Moreover, his statements concerning the presence 
and continuity of his symptom are sufficient under 38 C.F.R. 
§ 3.159(c)(4)(i)(A).  And, finally, the indication of a 
connection or association between the inservice injury and 
complained of symptomatology may be inferred in context of 
the grant of service connection for his other disabilities, 
including tinnitus as secondary to acoustic trauma, as the 
direct result of his participation in combat.

Hence, the Board has determined that another examination 
should be proffered the veteran, and the examiner should be 
requested to offer an opinion as to the cause of any 
manifested symptomatology that may be the residuals of head 
concussion-including headaches, dizziness, and nausea. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in DAV v. Sec'y of VA.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his claimed head concussion residuals, 
including headaches, dizziness, and 
nausea.  The RO should procure duly 
executed authorization for the release of 
private medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
head concussion residuals.  The RO should 
request inpatient and outpatient records, 
to include any and all clinical medical 
records.  In particular, the RO should 
request any and all treatment records 
from the VA Medical Centers in Orlando, 
Tampa, and St. Petersburg, Florida, from 
the veteran's discharge in 1970 to the 
present.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination to determine the nature, 
extent, and etiology of any head injury 
or concussion residuals.  All indicated 
tests and studies should be performed.  
If other examinations by specialists are 
indicated, they should be conducted.  The 
claims folder must be reviewed by the 
examiner(s) in conjunction with 
examination of the veteran.  The 
examiner(s) should address the following 
matters.

?	Summarize the medical history, 
including the onset and course, of 
the veteran's head concussion and/or 
head injury residuals, including 
headaches, dizziness, and nausea.
?	Describe any current symptoms and 
manifestations attributed to head 
concussion and/or head injury 
residuals.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all residuals of head concussion 
and/or head injury.

The examiner(s) is(are) asked to offer an 
opinion as to whether it is as likely as 
not that any currently manifested 
residuals of head concussion are the 
result of head injury and/or concussion 
sustained during his active combat 
service as a gunner in or around November 
1967.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for the residuals of head 
concussion.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2003).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




